The respondent urges, in her petition for a bearing in Bank, that the Department failed to pass upon her contention that the former judgment against her had been obtained by fraud. It is true that the complaint alleged, and the court found, the existence of a state of facts which, under the rule declared inDunlap v. Steere, 92 Cal. 344, [27 Am. St. Rep. 143, 16 L. R. A. 361, 28 P. 563], and *Page 107 
similar cases, would have warranted equitable relief against such judgment. But the appellant failed at the trial to offer any evidence in support of certain allegations material to her claim for relief on the ground of fraud. The bill of exceptions embodies proper specifications of the insufficiency of the evidence to sustain the findings in this regard, and the appellant made the point in his brief. The judgment in favor of the respondent could not, therefore, have been sustained on any ground.
The petition for hearing in Bank is denied.